DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 03/12/2021, with respect to Figure 2 have been fully considered and are persuasive.  In light of the replacement sheet, the objection of Figure 2 has been withdrawn. 
Applicant’s arguments, see page 6, filed 03/12/2021, with respect to [0024], [0027], and [0133] have been fully considered and are persuasive.  In light of the amendment, the objection of [0024], [0027], and [0133] has been withdrawn. 
Applicant’s arguments, see page 6, filed 03/12/2021, with respect to Claim 6 have been fully considered and are persuasive.  In light of the amendment, the objection of Claim 6 has been withdrawn. 
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the claims have been amended.

Claim Objections
Claim 10 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.

Claim Status
Claim 2 is cancelled.
Claim 1, 3-6, 8, and 10 have been amended.
Claims 1 and 3-10 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (US 2007/0251673 A1) in view of Aoki et al (US 2015/0330717 A1).
Regarding claim 1, Hou discloses a cooling member (heat pipe, Fig. 1) comprising an enclosing member (casing 100 in Fig 1), refrigerant (working fluid) enclosed in the enclosing member, and a medium (capillary wick 200) arranged in the enclosing member and including a path through which the refrigerant moves ([0014]). Hou discloses the medium includes a high affinity section (first wick segment 240 in Fig. 1) comprised of a first cloth material (mesh-type wick, a relatively smaller capillary pore size, large porosity) and a low affinity section (third wick segment 260) comprised of a second cloth material (mesh-type wick, relatively larger capillary pore size, smaller porosity) that is different than the first cloth material and that has a lower affinity for the refrigerant in a liquid state compared to the first cloth material ([0015], [0016]). Hou discloses wherein the enclosing member includes a condensation section (condensing section 600 in Fig 1) where the refrigerant that is in a gaseous state is condensed and turned into liquid, and the medium includes an evaporation section where the refrigerant is evaporated 
Hou discloses the low affinity section (260) has a relatively larger capillary pore size and therefore provides a relatively lower flow resistance to the condensed liquid to flow therethrough, and meanwhile, the high affinity section (240) has a relatively smaller average capillary pore size and accordingly develops a relatively larger capillary force to the liquid ([0016]). Hou disclose that as a result, the low affinity section (260) reduces the flow resistance the condensed liquid encounters when flowing through the condensing (600) and central sections (500 in Fig. 1), and the high affinity section (240) has a large capillary force and therefore the liquid is then rapidly drawn back to the evaporating section (400) from the central section (500) as the liquid reaches to a position adjacent to the evaporating section (400, [0016]). Therefore, Hou teaches the medium includes acceleration means that accelerates movement of the refrigerant that is in a liquid state to the evaporation section.
However, Hou fails to disclose wherein the enclosing member including sheet members that are connected in a liquid tight manner.
Aoki discloses a heat pipe (10 in Fig. 1A and 1B) including a container (11 in Fig. 1A and 1B) comprising sheet-shaped members (11a and 11b in Fig. 1B) joined to each other so that a hollow portion is formed in the container (11, [0047]). Aoki discloses wick structures (13a in Fig. 1B) are stored and disposed in the container (11) and generate capillary forces, and working fluid (not illustrated) is hermetically sealed in the hollow portion formed in the container (11, [0047]). One of ordinary skill in the art would necessarily recognize that a hermetic seal is a type of sealing that makes a given object airtight in order to prevent the leakage of gases.


Regarding claim 3, modified Hou discloses all of the limitations of claim 1 as set forth above. Modified Hou discloses that with the medium having a high affinity section and low affinity section, condensed liquid is returned back from condensing section in an accelerated manner, then after the condensed liquid is returned back to a evaporating section, another phase-change cycle of the refrigerant (working liquid such as pure water) will begin, and as a whole, the thermal transfer cycle of the working fluid is accelerated and therefore the total heat transfer capacity of the heat pipe is enhanced ([0016] of Hou).
One of ordinary skill in the art would recognize the low affinity section by definition would repel the liquid state refrigerant compared to the high affinity section

Regarding claim 4, modified Hou discloses all of the limitations of claim 1 as set forth above. Hou teaches the capillary wick (200) is arranged on an inner wall of the casing (100, Fig. 1, [0014]). It can be seen in Figure 1, a longitudinal cross-sectional view of a heat pipe, that the capillary wick’s first, second, and third wick segments are composed of a flat “sheet” portion and are wrapped around the casing in order to have two “sheet” portions stacking in the thickness direction.


Regarding claim 5, modified Hou discloses all of the limitations of claim 1 as set forth above. Hou teaches the capillary wick (200) is arranged on an inner wall of the casing (100, Fig. 1, [0014]). It can be seen in Figure 1, a longitudinal cross-sectional view of a heat pipe, that the capillary wick’s first, second, and third wick segments are composed of a flat “sheet” portion. Hou further taught wherein the capillary wick (200) comprises a first wick segment (240 in Fig. 1) arranged at the evaporating section (400), and a third wick segment (260 in Fig. 1) arranged at the condensing section (600, [0015]).
Therefore modified Hou discloses wherein the medium is formed in a sheet, and the medium includes the high affinity section that extends from the evaporation section of the medium toward the condensation section of the enclosing member and the low affinity section that is adjacent to the high affinity section and extends from the evaporation section of the medium toward the condensation section of the enclosing member.

Regarding claim 6, modified Hou discloses all of the limitations of claim 1 as set forth above. Hou teaches the capillary wick (200) is arranged on an inner wall of the casing (100, Fig. 1, [0014]). It can be seen in Figure 1, a longitudinal cross-sectional view of a heat pipe, that the capillary wick’s first, second, and third wick segments are composed of a flat “sheet” portion. Hou further taught wherein the capillary wick (200) comprises a first wick segment 
Therefore, modified Hou discloses wherein the medium is formed in a sheet, and the medium includes the low affinity section in a section thereof of the medium near the condensation section and the high affinity section in a section that is different from the low affinity section and in the evaporation section.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (US 2007/0251673 A1) in view of Aoki et al (US 2015/0330717 A1) as applied to claim 1, and further in view of Hashimoto et al. (JP 2004324906 A using the English translation provided).
Regarding claim 7, modified Hou discloses all of the limitations of claim 1 as set forth above, however, does not disclose wherein the medium includes a resin cloth made of synthetic fibers.
Hashimoto teaches a cooling device having an internal space and including a working fluid that evaporates by heat and releases heat by condensing (P2 / L57-60). Hashimoto further teaches a cloth member, used as a means for generating a capillary phenomenon, which is provided in the internal space of the container and recirculates the condensed working fluid (P2 /L60-62). Hashimoto teaches the cloth member allows the cooling device to be made smaller, thinner, or lighter (P2 / L66-68) and is preferably flat plate shaped to contribute specifically for thinning (P2 / L71-72). Hashimoto further teaches specific examples of the cloth member include chemical fibers such as nylon, polyester, and acrylic (P4 / L160-162).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized within the cooling member of modified Hou, one 

Regarding claim 8, modified Hou discloses all of the limitations of claim 7 as set forth above. Modified Hou discloses the capillary pore size of the high affinity section is smaller than that of the low affinity section and the porosity of the high affinity section is larger than that of the low affinity section. As seen from Fig. 1 of Hou, Hou discloses a density of the synthetic fibers included in the high affinity section (240, more holes depicted therefore more dense) differs from a density of the synthetic fibers included in the low affinity section (260, less holes depicted therefore less dense). 

Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (US 2007/0251673 A1) in view of Aoki et al (US 2015/0330717 A1) as applied to claim 1, and further in view of Shibata (JP 2014056690 A using the English translation provided).
Regarding claim 9-10, modified Hou discloses all of the limitations of claim 1 as set forth above, however, fails to disclose a power storage module comprising the cooling member according to claim 1, and a power storage element having an outer surface at least a part of which is in contact with the cooling member.
Shibata teaches a plurality of flat rectangular cell batteries (1 in Fig. 1 and 2) and a plurality of flat plate heat pipes (2 in Fig. 1 and 2, [0030]). Shibata further teaches the flat plate heat pipes (2) are located between adjacent cell batteries (1) such that the flat plate heat pipes are in thermal contact with the flat rectangular cell batteries ([0030]). Shibata further teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the cooling member of modified Hou in the configuration between flat rectangular cell batteries, as taught by Shibata, to provide a power storage module wherein the sheet type heat pipe had a surface adjacent to a flat rectangular cell battery with the expectation that the flat rectangular cell battery would be able to be cooled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727